United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10897
                         Summary Calendar



I. STEPHAN BLOCH,

                                    Plaintiff-Appellant,

versus

SIMEON T. LAKE, III, U.S. District Judge; HARRELL
WATTS, National Appeal Administrator; RONALD G.
THOMPSON, Regional Director of Bureau of Prisons;
MICHAEL D. HOOD, Regional Counsel for Bureau of Prisons,
M. MORRISON, Warden; R. A. SMITH, Unit Manager at Beaumont
Federal Correctional Institution Low,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-2965-G
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     I. Stephan Bloch, federal prisoner # 66982-079, seeks leave

to proceed in forma pauperis (IFP) following the district court’s

certification that his appeal from the dismissal of his Bivens1

action is taken in bad faith.   Bloch is challenging the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                             No. 04-10897
                                  -2-

court’s certification.    Bloch’s IFP motion is denied.    See Baugh

v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).

     Bloch alleges that Judge Lake and the Bureau of Prisons

(BOP) defendants violated his due process rights by forcing him

to participate in the Inmate Financial Responsibility Program

(IFRP).   He argues that the IFRP payment plan constituted an

impermissible delegation of Article III power to a non-judicial

entity.   Because the sentencing court set the amount of

restitution and ordered that the restitution was due immediately,

there was no unconstitutional delegation of judicial authority.

See McGhee v. Clark, 166 F.3d 884, 886 (7th Cir. 1999); Montana-

Figueroa v. Crabtree, 162 F.3d 548, 550 (9th Cir. 1998).

     Bloch also argues that the district court erroneously

concluded that he failed to exhaust his administrative remedies

as to defendants Watts, Thompson, Morrison, and Smith.     The

record shows that Bloch failed to name those defendants in

grievance proceedings.    Accordingly, the district court correctly

determined that he failed to exhaust his administrative remedies

as to those defendants.     See 42 U.S.C. § 1997e.

     Finally, Bloch argues that the district court erred by

dismissing his claims against Judge Lake.    Bloch’s claims for

injunctive and declaratory relief were properly dismissed as

frivolous.     See McGhee, 166 F.3d at 886; Montana-Figueroa, 162

F.3d at 550.    Bloch has demonstrated no error in the district

court’s conclusion that Judge Lake is absolutely immune from a
                            No. 04-10897
                                 -3-

claim for monetary damages in this case.    See Mireles v. Waco,

502 U.S. 9, 11 (1991).

     The instant appeal is frivolous and is dismissed as such.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Bloch’s complaint for failure to state a claim count

as strikes under the Prison Litigation Reform Act.     See Adepegba

v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    Bloch previously

acquired a strike when his appeal was dismissed in Bloch v. Hood,

No. 02-41565 (5th Cir. Apr. 4, 2003) (unpublished), and he was

cautioned in that opinion that the accumulation of three strikes

would result in the imposition of a bar under 28 U.S.C.

§ 1915(g).    Because Bloch has now accumulated three strikes under

§ 1915(g), he is BARRED from proceeding IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    § 1915(g).

     IFP DENIED.   APPEAL DISMISSED.   5TH CIR. R. 42.2.   28 U.S.C.

§ 1915(g) SANCTION IMPOSED.